                     Case 1:19-cv-04074-VEC Document 82 Filed 01/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


  DONALD BERDEAUX and CHRISTINE GRABLIS,                       )
                             Plaintiff                         )
                                v.                             )      Case No. 19 Civ. 4074 (VEC)
                  ONECOIN LTD., ET AL.,                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Mark Scott                                                                                                    .


Date:          01/28/2020                                                               /s/ Steven G. Mintz
                                                                                         Attorney’s signature


                                                                                     Steven G. Mintz (SM5428)
                                                                                     Printed name and bar number

                                                                                       MINTZ & GOLD LLP
                                                                                   600 Third Avenue, 25th Floor
                                                                                      New York, NY 10016
                                                                                               Address

                                                                                     mintz@mintzandgold.com
                                                                                            E-mail address

                                                                                          (212) 696-4848
                                                                                          Telephone number

                                                                                          (212) 696-1231
                                                                                             FAX number
